Case 7:18-cr-00318 Document126_ Filed in TXSD on 01/31/19 Page 1 of 2
United Siates_Distil G@\¥ii

Southem Hi£s‘tEr\§t
UNITED STATES DISTRICT COURT __
SOUTHERN DISTRICT OF TEXAS JAN 3 1 2019
McALLEN DIVISION
Davld J. Brad!ey, M
UNITED STATES OF AMERICA §
§
v. § Criminal No. M-lS~OBlS-Sl-O?) '
§
RICARDO RUIZ, JR. §

NOTICE OF PLEA AGREEMENT
COMES NOW the United States of America, hereinafter referred to as "the Government,"
by and through its United States Attomey for the Southem District of Texas and its Assistant
United States Attomey assigned to this matter, and Would respectfully show the Court that the
Government and the Defendant have entered into the following plea agreement v
l. Defendant agrees to plead guilty to Count Four of the Superseding Indictment.
2. The Government Will recommend:

a. that the offense level decrease by 2 levels pursuant to U.S.S.G. § 3El . l (a) if
the defendant clearly demonstrates acceptance of responsibility; and

b. that the remaining counts of the superseding indictment and the indictment
be dismissed at the time of sentencing

If the Defendant is not-a citizen of the United States of Arnerica, a plea of guilty may result
_ in removal from the United States, denial of citizenship and denial of admission to the United
States in the future. lf the Defendant is a naturalized United States citizen, a plea of guilty may
result in denaturalization

This document states the complete and only Plea Agreement between the United States of
America and the Defendant, and is binding only on the parties to this Agreement, and it supersedes
all prior understandings, if any, Whether Written or oral, and cannot be modified other than in
Writing and signed by all parties or on the record in Court. No other promises or inducements
have been or Will be made to the Defendant in connection With this case, nor have any promises or

threats been made in connection With this plea.

Case 7:18-cr-00318 Document 126 Filed in TXSD on 01/31/19 Page 2 of 2

ACKNOWLEDGMENTS:
l have read this agreement and carefully reviewed every part of it with my attomey. lf l
b have difficulty understanding the English language, l have had a person fluent in the Spanish

language interpret this agreement to me.

Date: ` " 'B\ '\ ci Defendant: )/-\ /

l am the Defendant's counsel. Ihave carefully reviewed ewan of this agreement with
the Defendant l certify that this agreement has been translated to my client by a person fluent in
the Spanish language if my client is unable to read or has difficulty understanding the English

language.` t

Date: /`Ki’ry/Mq 4 W é""’”“

Counsel for Defense

 

For the United States of Arnerica:

RYAN K. PATRICK
United States Attorney

©M//

Ja és .smrgis
As is t United States Attorney

APPROVED BY:

Qy~t/

J ames H. S gis
Assistan Un` ed States Attorney in Charge

 

 

